DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 December 2019.

Drawings
Figures 2a-2c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 7, 8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goerlich et al. (U.S. 2010/0068552).
Regarding Claim 1, Goerlich et al. discloses a semiconductor package, comprising: 
a semiconductor chip (chip 106/136/222, Figures 1-4) 
an encapsulation body encapsulating the semiconductor chip (encapsulation 146, Figure 2); and 
a metal sheet having a first sheet surface and an opposite second sheet surface (metal sheet 108/130/230, first surface 232, second surface 224, Figures 1-4), 
wherein the first sheet surface is exposed at the encapsulation body (first sheet surface 232, Figures 2 and 4), 
wherein the semiconductor chip is arranged at the second sheet surface (chip 222, second surface 228, Figure 4), 
wherein the first sheet surface has a pattern having first subdivisions having a first average roughness and second subdivisions having a second average roughness (first subdivisions of roughness features 234, second subdivisions without roughness features 234, Figures 5a-5c), 
wherein the first average roughness is greater than the second average roughness (Paragraph 46).
Regarding Claim 2, Goerlich et al. further discloses that the pattern comprises a checkered pattern, or a pattern of triangles, circles, hexagons or rectangles arranged in a matrix (triangle pattern of roughness features 236, Figure 5c).
Regarding Claim 5, Goerlich et al. further discloses that the first subdivisions have an edge length of 1.5 mm or less (roughness features are spaced 1mm apart, Paragraph 46).
Regarding Claim 6, Goerlich et al. further discloses that the pattern is completely surrounded by an edge of the first sheet surface, wherein the edge has a width of at least 0.2 mm, and wherein the edge has the second average roughness (a 1mm space between outermost roughness features 234 on the sheet 230 edge completely surrounds the pattern. Lacking the roughness features, said edge has the second average roughness. Paragraph 46).
Regarding Claim 7, Goerlich et al. further discloses that the width of the edge is 1.5 mm or less (roughness features are spaced 1mm apart, Paragraph 46).
Regarding Claim 8, Goerlich et al. further discloses an electrolytic layer applied on the pattern, wherein the electrolytic layer is arranged primarily above the second subdivisions (electrolytic layer 114/126/400, Figures 1, 2, and 9b).
Regarding Claim 11, Goerlich et al. further discloses that the first sheet surface is exposed at a first surface of the encapsulation body, the semiconductor package further comprising: external contacts arranged at a second surface of the encapsulation body, the second surface being situated opposite the first surface (first surface 128, encapsulation 146, external contacts 144/142, Figure 2).
Regarding Claim 12, Goerlich discloses a metal sheet for use in a semiconductor package (metal sheet 108/130/230, Figures 1, 2, and 4), the metal sheet comprising: 
a first sheet surface (first surface 232, Figures 1, 2, and 4); and 
an opposite second sheet surface (second surface 224, Figures 1,2, and 4), 
wherein the second sheet surface is configured for application to a semiconductor chip (second sheet surface 224, Figures 1, 2, and 4), 
wherein the first sheet surface has a pattern of first subdivisions having a first average roughness and second subdivisions having a second average roughness (first subdivisions of roughness features 234, second subdivisions without roughness features 234, Figures 5a-5c), 
wherein the first average roughness is greater than the second average roughness (Paragraph 46).
Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruhland (U.S. 6,831,372).
Regarding Claim 12, Ruhland discloses a metal sheet for use in a semiconductor package (metal sheet 4, Figure 1), the metal sheet comprising: 
a first sheet surface (first sheet surface 10, Figure 1); and 
an opposite second sheet surface (opposite second sheet surface 26, Figure 1), 
wherein the second sheet surface is configured for application to a semiconductor chip (second sheet surface 26, Figure 1. Please note that the claim language does not require the presence of a second semiconductor, only that the second surface could be applied to a semiconductor chip, which second sheet surface 26 satisfies), 

wherein the first average roughness is greater than the second average roughness (Column 3, Lines 40-47).
Regarding Claim 13, Ruhland further discloses that the pattern comprises a checkered pattern (pattern 10, Figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goerlich et al. (U.S. 2010/0068552) as applied to claim 1 above, and further in view of Saito et al. (U.S. 10,297,527).
Regarding Claim 3, Goerlich et al. teaches claim 1 as indicated above.  Goerlich et al. further discloses that the first subdivisions have a minimum feature depth of 20 µm, but do not explicitly disclose that the first subdivisions have an average roughness of 10 µm or more. Saito et al. discloses a similar device wherein the roughened areas have an average roughness of 10µm or more (Saito et al., metal plate 140, roughened area 141, Figures 1, 2b, and 13) and that said roughness enhances reliability and wettability of 
Regarding Claim 4, Goerlich et al. in view of Saito et al. further disclose that the second subdivisions have an average roughness of 0.5 µm or less (Saito et al., unroughened areas of a metal sheet is 0.18 µm. Column 9, Lines 10-13)
Regarding Claim 10, Goerlich et al. teaches claim 1 and 8 as indicated above.  Goerlich et al. further discloses that the electrolytic layer has an Rz average roughness of about 20µm (Paragraph 27) but they do not explicitly disclose that the electrolytic layer has an average roughness of 10µm or less. Saito et al. discloses a similar device wherein the roughened areas have an average roughness of 10 µm or less (Saito et al., metal plate 140, roughened area 141, Figures 1, 2b, and 13) and that said roughness enhances device reliability (Saito et al., Column 15, Lines 10-25).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the electrolytic layer to have an average roughness of 10 µm or less in Goerlich et al. in view of Saito et al. in order to improve device reliability and ensure solder wettability (Saito et al., Column 15, Lines 10-25). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goerlich et al. (U.S. 2010/0068552) as applied to claim 8 above, and further in view of Naba et al. (U.S. 10,872,841).
Regarding Claim 9, Goerlich et al. teaches claim 8 as indicated above.  Goerlich et al. further discloses a heat sink arranged above the first sheet surface (heat sink 118. Figure 1); and a thermally conductive element arranged between the heat sink and the electrolytic layer. However, they do not explicitly disclose that the thermally conductive element is a thermally conductive paste. Naba et al. discloses a similar device wherein a conductive paste is arranged between a heat sink and an electrolytic layer (Naba et al., conductive paste 12, heat sink 14, metal sheet 2 or 4, electrolytic layer 6 or 7, Figure 5) and furthermore it is known in the art to use a conductive paste to affix heat sinks to device elements in order to reduce thermal resistance, enhance heat dissipation, and keep production costs low.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a conductive paste as the conductive element in Goerlich et al. in view of Naba et al. in order to reduce thermal resistance, enhance heat dissipation properties, reduce production costs, and because it was known in the art to do so.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stadler et al. (U.S. 2020/0266141) discloses a metal plate with a surface pattern of differing roughness levels.
Hayashi (U.S. 9,793,194) discloses a metal plate with a checkered surface pattern of differing roughness levels.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/           Supervisory Patent Examiner, Art Unit 2816